                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 1 of 13



            1    GIBSON, DUNN & CRUTCHER LLP
                 ORIN S. SNYDER (admitted pro hac vice)
            2      osnyder@gibsondunn.com
                 ALEXANDER H. SOUTHWELL (admitted pro hac vice)
            3      asouthwell@gibsondunn.com
                 200 Park Avenue
            4    New York, NY 10166-0193
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035
            6    GIBSON, DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            7      edettmer@gibsondunn.com
                 KIM DO, SBN 324131
            8      kdo@gibsondunn.com
                 555 Mission Street, Suite 3000
            9    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          10     Facsimile: 415.393.8306
          11     Attorneys for Facebook, Inc.
          12                                    UNITED STATES DISTRICT COURT

          13                                 NORTHERN DISTRICT OF CALIFORNIA

          14                                            OAKLAND DIVISION

          15     FACEBOOK, INC., a Delaware corporation,            Case No.: 4:19-cv-03738-JST
          16                            Plaintiff,                  JOINT CASE MANAGEMENT STATEMENT
                                                                    & [PROPOSED] ORDER
          17            v.
                                                                    Case Management Conference:
          18     RANKWAVE CO., LTD., a South Korean                 Date: January 28, 2020
                 corporation,                                       Time: 2:00 p.m.
          19                                                        Place: Oakland, Courtroom 6, 2nd Floor
                                        Defendant.                  Judge: Honorable Jon S. Tigar
          20
                                                                    Complaint Filed: May 10, 2019
          21                                                        Complaint Removed: June 27, 2019
          22                                                        Trial Date: None set
          23            Counsel for Plaintiff Facebook, Inc. (“Facebook”) and counsel for Defendant Rankwave Co.,

          24     Ltd. (“Rankwave”) have met and conferred as required by Federal Rule of Civil Procedure 26(f) and

          25     this Court’s Order setting the Initial Case Management Conference, dated November 19, 2019.

          26     Pursuant to Rule 26(f), Civil Local Rule 16-9, and the Standing Order for All Judges of the Northern

          27     District of California, the parties submit the following Joint Rule 26(f) Report and Initial Case

          28     Management Conference Statement.
Gibson, Dunn &
Crutcher LLP
                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 2 of 13



            1    1. Jurisdiction & Service
            2           The sole defendant in this case, Rankwave, was served with process on May 30, 2019.
            3           The parties agree that the Court has subject matter jurisdiction over Facebook’s claims
            4    pursuant to the diversity statute, 28 U.S.C. § 1331. Facebook is a Delaware corporation with its
            5    principal place of business in California, and Rankwave is a South Korean corporation with its
            6    principal place of business in South Korea.
            7           On November 14, 2019, the Court denied Rankwave’s motion to dismiss as to personal
            8    jurisdiction and forum non conveniens, but granted the motion as to failure to state a claim under
            9    California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.
          10            Rankwave continues to assert that this Court lacks personal jurisdiction over Facebook’s
          11     claims against Rankwave. See Metro. Life Ins. Co. v. Neaves, 912 F.2d 1062, 1064 n.1 (9th Cir.
          12     1990) (explaining that if a court finds that a plaintiff has made a prima facie showing of personal
          13     jurisdiction based “on pleadings and affidavits alone,” without conducting an evidentiary hearing,
          14     “the matter may be brought up again at trial”). Facebook disagrees.
          15     2. Facts
          16            Facebook’s Statement of Facts
          17            Rankwave accepted Facebook’s Terms of Service (“Terms”) when it created a Facebook
          18     account in February 2012, and remained bound by those Terms and all subsequent amendments
          19     thereto by continuing to operate an account until Facebook filed this lawsuit in May 2019. See, e.g.,
          20     Decl. of Michael P. Duffey Ex. B § 4.1, ECF No. 16 (Aug. 2, 2019) (“Once any updated Terms are in
          21     effect, you will be bound by them if you continue to use our Products following the effective date of
          22     the changes. . . . [I]f you do not agree to our updated Terms and no longer want to be a part of the
          23     Facebook community, you can delete your account at any time.”).
          24            Additionally, Facebook users like Rankwave that create an application or “app” on Facebook
          25     are called “developers,” and they agree to comply with Facebook’s Platform Policy. Rankwave
          26     created more than a dozen apps between 2011 and 2019, and accepted the Platform Policy each time
          27     it created a new app. Since 2018, the Platform Policy that Rankwave accepted required Rankwave
          28     (and all developers) to respond to Facebook’s requests for proof of compliance with its policies and
Gibson, Dunn &
Crutcher LLP                                                        2
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                         Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 3 of 13



            1    to undergo an audit to confirm compliance upon request from Facebook. The relevant language in
            2    the Platform Policy provides:
            3             [Facebook] or an independent auditor acting on our behalf may audit your app,
                          systems, and records to ensure your use of Platform and data you receive from us is
            4             safe and complies with our Terms, and that you’ve complied with our requests and
                          requests from people who use Facebook to delete user data obtained through our
            5
                          Platform. If requested, you must provide proof that your app complies with our
            6             terms.

            7    Platform Policy § 7.9. Rankwave also agreed to Platform Policy § 6.1, which provides: “Only use an

            8    entity’s data on behalf of the entity (i.e., only to provide services to that entity and not for your own

            9    business purposes or another entity’s purposes).”

          10              Facebook attempted to exercise its audit rights under its contract with Rankwave after

          11     Rankwave was acquired by a large South Korean media conglomerate called CJ ENM Co. Ltd.

          12     Subsequent to Rankwave’s acquisition in 2017, Facebook received a security report through its data

          13     bounty program from an individual in South Korea, who was familiar with Rankwave’s business and

          14     operations. The individual reported that Rankwave had improperly retained Facebook data

          15     associated with Rankwave’s various apps and that this data had been valued at approximately

          16     $9.8 million during the acquisition. In March 2018, Facebook disabled a number of Rankwave’s

          17     apps.

          18              On January 17, 2019, Facebook sent Rankwave a formal request for information (“RFI”) that,

          19     in general, requested information about Rankwave’s apps and use of data obtained from those apps.

          20     Facebook also sought to determine which specific Facebook data Rankwave used to sell advertising

          21     and marketing services, including whether any user data had been impacted. Rankwave did not

          22     respond to the RFI.

          23              On February 13, 2019, Facebook’s counsel sent Rankwave a cease-and-desist letter (“C&D

          24     letter”) that informed Rankwave that it had violated and continued to violate the Platform Policy by,

          25     among other things, failing to provide proof of compliance with Facebook’s policies. The C&D letter

          26     demanded that Rankwave:

          27                     provide a full accounting of Facebook user data in its possession;

          28
Gibson, Dunn &
Crutcher LLP                                                         3
                         JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 4 of 13



            1                  identify all individuals, organization, and governmental entities to which it had sold,
            2                   or otherwise distributed, Facebook user data;
            3                  provide a full record of the access logs and permissions it had granted third parties to
            4                   access the data;
            5                  delete and destroy all Facebook user data after returning it to Facebook; and
            6                  provide Facebook with full access to all storage and related devices so that Facebook
            7                   could confirm deletion and destruction of the data through an audit.
            8           From February 17-27, 2019, Facebook’s counsel and Rankwave corresponded over email,
            9    with Rankwave asking for—and receiving—multiple extensions of time to respond to the RFI,
          10     including because Rankwave’s chief technology officer had resigned. Rankwave, however, never has
          11     provided the information that Facebook requested in the RFI and the C&D letter. Nor did Rankwave
          12     allow the audit. And Rankwave never contended in these communications that its “business model”
          13     had been previously approved by Facebook.
          14            On May 10, 2019, Facebook filed this lawsuit in the Superior Court of California for San
          15     Mateo County, asserting three claims against Rankwave: (1) breach of contract, (2) breach of the
          16     implied covenant of good faith and fair dealing, and (3) violation of the UCL. Rankwave removed
          17     the case to this Court on June 27, 2019.
          18            On November 14, 2019, the Court denied Rankwave’s motion to dismiss as to personal
          19     jurisdiction and forum non conveniens, but granted the motion—with leave to amend by
          20     December 5—as to failure to state a UCL claim. Facebook chose not to file an amended complaint.
          21            Rankwave’s Statement of Facts
          22            Briefly, Rankwave is a small South Korean internet start-up that creates software applications,
          23     including applications that in prior years ran on the Facebook Platform. In connection with running
          24     such applications on the Facebook Platform, Facebook would provide certain data concerning
          25     Facebook users to Rankwave. Rankwave analyzed such data in connection with its work on behalf of
          26     its clients—to provide such client insight into the types of people interacting with those clients’ own
          27     Facebook pages. Rankwave’s clients (a) also were users of Rankwave’s applications; (b) had
          28     Rankwave managing their own Facebook pages for them; and (c) often hired Rankwave to manage
Gibson, Dunn &
Crutcher LLP                                                        4
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 5 of 13



            1    Facebook advertisements on those clients’ own behalf. Rankwave’s business practices have been
            2    open and known to the general public. If anything, Rankwave’s work made the Facebook Platform
            3    more profitable for Facebook because Rankwave’s work encouraged Rankwave’s clients to become
            4    more active on Facebook.
            5            In 2016, Facebook apparently suspected that Rankwave was violating one or more of its
            6    policies and came to Rankwave’s office to perform an audit. At that meeting in May 2016,
            7    Rankwave explained in detail its business model to Facebook, including the Facebook data it had,
            8    how Rankwave used it, and how Rankwave made money. Facebook approved Rankwave’s business
            9    model at that time, and expressly affirmed that Rankwave was not in violation of its policies (which,
          10     as relevant to this lawsuit, were vague and ambiguous at best).
          11             Following Facebook’s Cambridge Analytica scandal, numerous controversies and other
          12     scandals regarding Facebook’s own use and selling of user information, and harsh attention from
          13     regulatory authorities throughout the world, Facebook now appears to be engaged in a face-saving
          14     campaign meant to try to blame others (such as Rankwave) for Facebook’s own decisions with
          15     respect to user data in past years. As far as Rankwave can tell, despite Rankwave not having misused
          16     Facebook user data, and not having done anything with Facebook user data except that which was
          17     approved by Facebook, Rankwave is now apparently Facebook’s desired scapegoat.
          18             The principal factual issues in dispute are:
          19            Whether Facebook’s Terms of Service and Platform Policies at issue were valid, enforceable
          20             contracts with Rankwave;
          21            How Rankwave used the data it received from Facebook;
          22            The meaning of Facebook’s relevant provisions of its Korean Terms of Service and Platform
          23             Policies;
          24            Whether Rankwave’s business practices breached any valid contracts Rankwave had with
          25             Plaintiff Facebook, Inc.;
          26            Whether Facebook employees approved of Rankwave’s business model;
          27            Whether Rankwave’s actions negatively impacted Facebook’s services;
          28
Gibson, Dunn &
Crutcher LLP                                                            5
                        JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 6 of 13



            1           The extent of Rankwave’s purported damage to Facebook’s “reputation,” “public trust,” and
            2            “goodwill” (see Compl. ¶ 41), after taking into account the damage Facebook’s own user data
            3            usage and numerous scandals have caused its “reputation,” “goodwill” and “public trust”;
            4           What other damages, if any, Facebook has suffered by the conduct alleged (which Facebook
            5            appears to have engaged in itself in far more egregious ways, and that Facebook has long
            6            known numerous other third party app-developers engage in);
            7           The “value” of the data provided by Facebook to Rankwave;
            8           Whether Facebook’s own conduct amounts to unclean hands, waiver, laches, or other
            9            equitable defenses;
          10            Whether Facebook terminated Rankwave’s Facebook account, and the effect of such
          11             termination on Facebook’s claims and requested remedies; and
          12            Whether Facebook provided notice of its revisions to its Terms of Service and Platform
          13             Policies to Rankwave, and to what extent.
          14     3. Legal Issues
          15     Facebook’s Statement
          16             The primary legal issues are:
          17                    whether Rankwave breached Facebook’s Terms, Platform Policy, and other policies
          18                     that govern conduct on Facebook and the Facebook Platform, including by (i) failing
          19                     to respond to Facebook’s information requests and audit demands and (ii) using data
          20                     associated with Rankwave’s apps to offer advertising and marketing services.
          21     Rankwave’s Statement
          22             At this early stage, Rankwave cannot identify all disputed points of law. Nevertheless, there
          23     are a number of disputed points of law identified by Facebook’s complaint. First and foremost,
          24     whether this Court has personal jurisdiction over Rankwave, which Rankwave respectfully submits it
          25     does not but recognizes the Court has ruled otherwise. Other issues identified thus far include:
          26            Whether Facebook, Inc. (as opposed to Facebook Ireland) can assert a breach of contract
          27             claim for the time period in which it was not a contracting party to Facebook’s Terms of
          28             Service or Platform Policies?
Gibson, Dunn &
Crutcher LLP                                                         6
                        JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                           Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 7 of 13



            1             Whether Facebook provided adequate notice of its revisions to its Terms of Service and
            2              Platform Policies to Rankwave. See Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175
            3              (9th Cir. 2014).
            4             Whether Facebook’s damages theory is appropriate under California law. See Watson Labs.,
            5              Inc. v. Rhone- Poulenc Rorer, Inc., No. CV 99-7947 AHM, 2001 WL 1673258, at *3 (C.D.
            6              Cal. Aug. 15, 2001) (precluding plaintiff from seeking disgorgement of lost profits in breach
            7              of contract action); Lesney Dev. Co. v. Kendall, 164 Cal. App. 3d 1010, 1021 (1985) (“under
            8              applicable principles of unjust enrichment plaintiff should recover at most its reasonable costs
            9              or the reasonable value to it of its services.”).
          10     4. Motions
          11               On January 3, 2020, Facebook moved to strike the affirmative defenses in Rankwave’s
          12     Answer. Rankwave filed a partial opposition on January 17, 2020. Briefing on that motion will be
          13     completed on January 24, 2020.
          14               Facebook anticipates filing a motion for summary judgment.
          15               Rankwave also anticipates filing a motion for summary judgment.
          16     5. Amendment of Pleadings
          17               Facebook does not currently intend to amend the Complaint.
          18               Rankwave has requested leave to file an amended answer in light of Facebook’s motion to
          19     strike.
          20     6. Evidence Preservation
          21               The parties confirm that their counsel have reviewed the Guidelines Relating to the Discovery
          22     of Electronically Stored Information (“ESI Guidelines”). The parties also have met and conferred
          23     pursuant to Federal Rule of Civil Procedure 26(f) regarding taking reasonable and proportionate steps
          24     to preserve evidence relevant to the issues in this action, including issuing litigation holds.
          25     7. Disclosures
          26               The parties have not yet made initial disclosures, but will do so within fourteen days after
          27     Rankwave files an amended answer.
          28
Gibson, Dunn &
Crutcher LLP                                                             7
                         JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 8 of 13



            1    8. Discovery
            2           Facebook served its first set of Requests for Production on December 5, 2019. Rankwave has
            3    not yet responded to the requests. Responses to Facebook’s first set of Requests for Production are
            4    currently due February 6, 2020.
            5           Facebook served its first set of Interrogatories on January 17, 2020. Rankwave has not yet
            6    responded to the interrogatories. Responses to Facebook’s first set of Interrogatories are currently
            7    due February 17, 2020.
            8           The parties’ positions as to the timeline for discovery are set forth below in Section 17. The
            9    parties intend to enter into a stipulated e-discovery order.
          10            Rankwave intends to serve its discovery requests in the near future.
          11     9. Class Actions
          12            Inapplicable. The case is not a class action.
          13     10. Related Cases
          14            Facebook is aware of no related cases pending before this Court, another court, or an
          15     administrative body. Rankwave is likewise unaware of any related cases.
          16     11. Relief
          17            As set forth in the complaint, Facebook seeks:
          18                    (a) Injunctive relief restraining Rankwave from accessing the Facebook Platform;
          19                    (b) Injunctive relief requiring Rankwave to comply with Platform Policy 7.9 and to
          20                    respond fully and accurately to Facebook’s RFI and other requests for proof of
          21                    compliance with Facebook’s Platform Policy and Terms, including a forensic data
          22                    audit;
          23                    (c) Injunctive relief requiring Rankwave to delete any and all Facebook data as
          24                    appropriate after Rankwave complies with Platform Policy 7.9;
          25                    (d) Money damages, including but not limited to, actual, consequential, incidental, and
          26                    exemplary damages in an amount to be determined in the course of this proceeding;
          27                    (e) Disgorgement of the value of the Facebook data that Rankwave has unjustly
          28                    received and retained in violation of its obligations to Facebook;
Gibson, Dunn &
Crutcher LLP                                                         8
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 9 of 13



            1                   (f) Attorney’s fees, costs, and expenses incurred in connection with investigating and
            2                   redressing Rankwave’s misconduct;
            3                   (g) Pre-judgement and post-judgment interest; and
            4                   (h) All other equitable or legal relief the Court deems just and proper.
            5           Rankwave asserts that Facebook should take nothing from this action.
            6    12. Settlement and ADR
            7           The parties agree that referral to a formal ADR process is unlikely to be beneficial at this
            8    time. Both parties have signed, served, and filed an ADR certification, indicating their preference to
            9    discuss ADR selection with the Court at the Initial Case Management Conference. Rankwave would
          10     be willing to stipulate to mediation.
          11            The parties are discussing potential case resolution options.
          12            Facebook has identified the below key areas for discovery necessary to position Facebook and
          13     Rankwave to negotiate a resolution:
          14        1. When Rankwave was acquired in 2017, was the information that Rankwave obtained from
          15            Facebook shared with the acquiring company? If so, was it shared for use outside of
          16            Rankwave’s apps in any way?
          17        2. Has Rankwave, or an entity affiliated with Rankwave, ever used data obtained from
          18            Rankwave’s apps for purposes other than improving a Facebook user’s in-app experience?
          19        3. Has Rankwave ever sold data obtained from Facebook, whether in raw, aggregated, derived,
          20            or anonymized form?
          21        4. Has data obtained by Rankwave’s apps ever been combined with data from other platforms
          22            (e.g., Twitter) or combined with data from Rankwave’s clients?
          23        5. Has Rankwave ever shared a Facebook user’s personal information with Rankwave’s clients
          24            without first obtaining consent from the user?
          25        6. Has Rankwave deleted all data that Rankwave obtained from Facebook?
          26     13. Consent to Magistrate Judge For All Purposes
          27            On June 28, 2019, Rankwave filed a Declination to Magistrate Jurisdiction. Neither party
          28     consents to having a magistrate judge conduct further proceedings in this case.
Gibson, Dunn &
Crutcher LLP                                                        9
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                       Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 10 of 13



            1    14. Other References
            2            The parties agree that this case is not suitable for reference to binding arbitration, a special
            3    master, or the Judicial Panel on Multidistrict Litigation.
            4    15. Narrowing of Issues
            5            The parties are open to stipulating to facts, including the authenticity of documents, but have
            6    not yet identified the specific facts.
            7    16. Expedited Trial Procedure
            8            The parties agree that this case is not the type that can be handled under the Expedited Trial
            9    Procedure of General Order 64, Attachment A.
          10     17. Scheduling
          11             The parties propose the following case schedule:
          12                 1. August 30, 2020: Document Discovery Cutoff.
          13                 2. September 18, 2020: Fact Deposition Cutoff.
          14                 3. October 31, 2020: Expert Disclosure Cutoff (if expert discovery is necessary).
          15                 4. November 30, 2020: Rebuttal Expert Reports Due.
          16                 5. December 23, 2020: Expert Discovery Cutoff.
          17                 6. March 15, 2021: Last Day to File Dispositive Motions.
          18                 7. June 4, 2021: Final Pretrial Conference.
          19                 8. June 17, 2021: Trial (if necessary).
          20     18. Trial
          21             If trial is necessary, the parties currently estimate that a jury trial would require 4-5 days.
          22     19. Disclosure of Non-party Interested Entities or Persons
          23             Rankwave filed its “Certification of Interested Entities” or persons on June 27, 2019,
          24     disclosing that Rankwave is a wholly owned subsidiary of CJ ENM Co., Ltd., and that no publicly
          25     held company other than CJ ENM Co., Ltd. owns 10% or more of the stock of Rankwave.
          26             Facebook filed its “Certification of Interested Entities” or persons on November 20, 2019,
          27     disclosing that, other than as disclosed by Rankwave, Facebook is not aware of any additional
          28
Gibson, Dunn &
Crutcher LLP                                                         10
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                      Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 11 of 13



            1    interested entities or persons. No publicly held company owns 10% or more of the stock of
            2    Facebook.
            3    20. Professional Conduct
            4           Counsel for the parties have reviewed the Guidelines for Professional Conduct for the
            5    Northern District of California.
            6    21. Other
            7           Counsel are not aware of other matters that may facilitate the just, speedy, and inexpensive
            8    disposition of this matter.
            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP                                                      11
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                    Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 12 of 13



            1                                 Respectfully submitted,
            2    Dated: January 21, 2020        /s/ Ethan D. Dettmer
                                                ETHAN D. DETTMER (SBN 196046)
            3                                       edettmer@gibsondunn.com
                                                KIM DO (SBN 324131)
            4                                       kdo@gibsondunn.com
                                                GIBSON, DUNN & CRUTCHER LLP
            5                                   555 Mission Street, Suite 3000
                                                San Francisco, CA 94105-0921
            6                                   Tel.: 415.393.8200
                                                Fax: 415.393.8306
            7

            8                                   ORIN S. SNYDER (admitted pro hac vice)
                                                   osnyder@gibsondunn.com
            9                                   ALEXANDER H. SOUTHWELL (admitted pro hac vice)
                                                   asouthwell@gibsondunn.com
          10                                    GIBSON, DUNN & CRUTCHER LLP
                                                200 Park Avenue
          11
                                                New York, NY 10166-0193
          12                                    Tel.: 212.351.4000
                                                Fax: 212.351.4035
          13
                                                Counsel for Plaintiff Facebook, Inc.
          14

          15
                 Dated: January 21, 2020        /s/ John M. Neukom
          16
                                                LANCE A. ETCHEVERRY (SBN 199916)
          17                                        lance.etcheverry@skadden.com
                                                JOHN M. NEUKOM (SBN 275887)
          18                                        john.neukom@skadden.com
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
          19                                    525 University Avenue, Suite 1400
          20                                    Palo Alto, CA 94301
                                                Tel.: 650.470.4500
          21                                    Fax: 650.470.4570

          22                                    ABRAHAM A. TABAIE (SBN 260727)
                                                   abraham.tabaie@skadden.com
          23
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
          24                                    300 South Grand Avenue, Suite 3400
                                                Los Angeles, CA 90071
          25                                    Tel.: 213.687.5000
                                                Fax: 217.687.5600
          26
                                                Counsel for Defendant Rankwave Co., Ltd.
          27

          28
Gibson, Dunn &
Crutcher LLP                                             12
                   JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
                      Case 4:19-cv-03738-JST Document 44 Filed 01/21/20 Page 13 of 13



            1                                     ATTORNEY ATTESTATION
            2           I, Ethan D. Dettmer, am the ECF User whose ID and password are being used to file the
            3    JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER. In compliance with
            4    N.D. Cal. L.R. 5-1(i)(3), I hereby attest that the concurrence in the filing of the document has been
            5    obtained from each of the other signatories.
            6

            7

            8                   By: /s/ Ethan D. Dettmer_______
            9                           Ethan D. Dettmer
          10

          11                                      CASE MANAGEMENT ORDER
          12     The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as
          13     the Case Management Order for this case and all parties shall comply with its provisions. [In

          14     addition, the Court makes the further orders stated below:]

          15

          16

          17

          18

          19

          20
                 IT IS SO ORDERED.
          21
                  Dated:
          22
                                                                          The Honorable Jon S. Tigar
          23
                                                                    UNITED STATES DISTRICT JUDGE
          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP                                                       13
                      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER – CASE NO. 4:19-CV-03738-JST
